Citation Nr: 0101173	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-42 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to November 
1980.  

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's request to reopen his 
claim for service connection for a nervous disorder.  


FINDINGS OF FACT

1.  No psychiatric disorder, other than substance abuse, was 
diagnosed on psychiatric examination in March 1989.

2.  The RO denied service connection for a psychiatric 
disorder in April and June 1989.  The veteran was advised of 
these decisions and he did not appeal.

3.  The evidence submitted since the June 1989 decision 
includes VA medical records reflecting treatment for severe 
depression and a suicide attempt.


CONCLUSION OF LAW

The evidence submitted since June 1989 is new and material 
and the veteran's  claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.  When a claim is denied by the 
RO and the claimant fails to timely appeal that decision by 
filing a Notice of Disagreement (NOD) within the one-year 
period prescribed in 38 U.S.C.A. § 7105, that decision 
becomes final.  38 U.S.C.A. § 7105; see also Person v. Brown, 
5 Vet. App. 449, 450 (1993) (failure to timely appeal an RO 
decision within one-year period renders the decision final).  
However, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  38 U.S.C.A. § 5108; see also 38 
U.S.C.A. § 7104(b); Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Suttman v. Brown, 5 Vet. App. 127, 135-36 (1993) (applying § 
5108 provisions for reopening final claims to RO decisions 
rendered final by operation of § 7105(c)).

Thus, under the applicable law, VA must reopen a prior final 
disallowance of a claim when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C.A. §§ 5108, 7104, 
7105.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, "the 
credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Factual Background.  The RO denied the veteran's claim for 
service connection for a nervous condition in June 1989.  The 
veteran did not appeal that decision.  

The evidence in the claims folder at the time of the June 
1989 RO decision included the service medical records which 
noted a normal psychiatric evaluation on service enlistment 
examination.  July 1979 service medical records included 
complaints of severe family problems.  The objective 
examination noted slight depression.  The assessment was 
adult situational depression.  In November 1980 the veteran 
waived a medical examination on service separation.  Also of 
record were hospital records from Bolivar County Hospital 
which reveal that the veteran was admitted for treatment of 
severe facial trauma and alcohol abuse in January 1989.  A 
March 1989 VA neurology examination included an impression of 
chronic headaches, low back pain syndrome and rule out 
anxiety disorder.  A March 1989 VA examination included 
diagnostic impressions of chemical substance abuse, alcohol 
and drugs, and a recent head injury with some mild residuals.  
Based on those records the RO denied service connection for a 
nervous condition and stress in April 1989.  

The veteran submitted additional VA medical records in May 
1989.  They included records of treatment for orthopedic 
disorders.  The RO again denied the claim in June 1989.  The 
veteran was informed in June 1989 that his claim had been 
denied.  The veteran did not appeal that decision.  

Evidence submitted since the June 1989 RO Decision

VA hospital records dated in March 1991 included a diagnosis 
of depression, not otherwise specified, rule out organic mood 
disorder; severe alcohol dependence; cocaine dependence; and 
provisional borderline personality disorder.  A possible 
suicide attempt was also noted.

VA medical records dated in January 1995 include notations 
that the veteran had severe depression and was being treated 
for alcohol abuse.

A VA examination was conducted in October 1996.  Diagnoses of 
depression, borderline personality disorder and substance 
abuse were reported.  A second VA examination was conducted 
in December 1996.  The examiner indicated that he thought 
that the sexual abuse incident reported by the veteran really 
occurred and that the history of two suicide attempts 
testified about his serious history of depression.  The 
diagnostic impressions included history of depression and 
borderline personality disorder.

The veteran also returned to the RO the form entitled, 
"Information in Support of Claim for Service Connection for 
Nervous Condition, Secondary to Personal Assault."  

Analysis.  The evidence received since June 1989 is new.  The 
additional evidence reflects that the veteran received 
treatment for depression and a possible suicide attempt.  
Additionally, the additional evidence includes the veteran's 
allegation of in-service sexual abuse, which must be accepted 
as true in determining whether new and material evidence has 
been received.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it would not be 
enough to convince the Board to alter a prior decision.  

The new evidence includes a new diagnosis of depression as 
well as the veteran's account of a personal assault which he 
asserts resulted in psychiatric symptoms.  In the opinion of 
the Board, the new records are so significant that they must 
be considered in order to fairly decision the merits of the 
claim.  38 C.F.R. § 3.156 (2000).

The veteran's claim for service connection for a nervous 
condition is reopened.  


ORDER

New and material evidence having been submitted the claim for 
service connection for a nervous condition is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (hereafter 
"VCAA").  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87, 
00-92, and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 


